F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           FEB 3 1999
                                    TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                               Clerk

 HELEN DIANE McCARTHY,

                Plaintiff - Appellee,                   No. 98-4003
          v.                                       D.C. No. 87-CV-944-S
 MICHAEL HEATH JOHNSON,                                     (D. Utah)

                Defendant - Appellant,

          and
 KEITH BROWN; ROLLING STONE
 (PTY) LTD.; ROLLING STONE
 (S.A.),

                Defendants.


                              ORDER AND JUDGMENT        *




Before SEYMOUR , ANDERSON , and BRISCOE , Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      The dispositive issue in this case is whether, under Utah law, a judgment

can be renewed by way of a motion and notice filed in the original case, or

whether it is necessary to file and serve a new complaint. The district court held

that a motion and notice in the original case will suffice to renew a judgment. We

agree, and affirm.



                                 BACKGROUND

      In December 1988, Helen Diane McCarthy sued Michael Heath Johnson in

federal district court in Utah, alleging that Johnson had defrauded her out of more

than $6 million. Soon thereafter, Johnson answered McCarthy’s Complaint. In

August 1990, however, apparently as penalty for various discovery violations, the

district court struck Johnson’s Answer and entered default judgment against

Johnson in the amount of $6,243,738. Johnson has not paid the judgment.

      In June 1997, McCarthy filed a motion to renew the judgment, pursuant to

Federal Rule of Civil Procedure 69(a). Johnson opposed the motion, arguing that

Rule 69(a) does not provide a basis to renew judgments, and that even if it did,

Utah law requires a litigant wishing to renew a judgment to file and serve a new

complaint and summons. In December 1997, the district court issued a


                                         -2-
memorandum and order rejecting Johnson’s arguments and holding that McCarthy

could, under federal procedural rules and state substantive law, renew a judgment

by filing a motion in the original case and serving notice of that motion to the

opposing party.

         Johnson appeals, pursuing the same arguments he raised in the district

court.



                                     DISCUSSION

         Johnson first asserts that Rule 69(a) does not provide a basis for the

renewal of judgments. This formalistic argument does not help him. Regardless

of whether renewal of a judgment may be sought through Rule 69 or through

some other method, it cannot be seriously disputed that the renewal of a judgment

is relief that may be appropriately sought in the district court. Some federal

courts have allowed litigants to seek such relief through a Rule 69(a) motion.     See

United States v. Fiorella , 869 F.2d 1425 (11th Cir. 1989);     Urban Resorts Group v.

Wheeler , No. 82-2470, 1996 WL 28507 (E.D. La. Jan. 22, 1996). Authority also

exists for allowing such motions under Fed. R. Civ. P. 81(b), which provides that

“[r]elief heretofore available by mandamus or scire facias may be obtained by

appropriate action or by appropriate motion under the practice prescribed by these

rules.” See 12 Charles A. Wright et al., Federal Practice and Procedure § 3134


                                            -3-
(1997) (stating that “[t]he relief formerly available by scire facias included the

revival of judgments”). In short, however couched, we think it beyond question

that renewal of a judgment is a type of relief available to litigants, and that the

requirements governing the granting of such relief are governed by state law.         See

Fed. R. Civ. P. 69(a) (stating that “[t]he procedure . . . shall be in accordance with

the practice and procedure of the state in which the district court is held, existing

at the time the remedy is sought”);    see also Donellan Jerome, Inc. v. Trylon

Metals, Inc. , 270 F. Supp. 996, 998 (N.D. Ohio 1967) (stating that “[u]nless a

federal statute provides otherwise, the practice relative to the revival of dormant

judgments is to be governed by state law”). However, because supplementary

proceedings were “meant to be swift, cheap, [and] informal,”      Resolution Trust

Corp. v. Ruggiero , 994 F.2d 1221, 1226 (7th Cir. 1993), “[s]ubstantial compliance

with the procedural provisions of [any controlling state] statutes [or case law] is

sufficient,” 12 Charles A. Wright et al.,   Federal Practice and Procedure      § 3012, at

154 (1997).

       Thus, we must look to Utah law to determine how litigants must proceed to

renew a judgment. The dispute in this case is whether Utah law allows a party to

renew a judgment by filing a motion and serving notice in the same case.

McCarthy argues that Utah law supports such a conclusion, while Johnson argues

that Utah law requires a party to file and serve a new complaint and summons.


                                            -4-
Both parties cite Von Hake v. Thomas , 858 P.2d 193 (Utah Ct. App.),       cert.

granted , 868 P.2d 95 (Utah 1993),   opinion after remand , 881 P.2d 895 (Utah Ct.

App. 1994), as supporting their respective positions.

      While there is certainly some ambiguity in the    Von Hake opinion, we are

satisfied that the opinion, at least implicitly, stands for the proposition that a

renewal action is merely a continuation of the original lawsuit and can be brought

by motion in the original action, provided notice is provided to the opposing

party. The court in Von Hake stated that “Utah law treats a renewal action, at

least in other contexts, as merely a continuation of the original proceeding and not

as a new and independent action.” 858 P.2d at 196 (citing     Barber v. Emporium

Partnership , 800 P.2d 795, 797 (Utah 1990), and citing cases from other

jurisdictions which hold that renewal actions are merely continuations of the

original action). Therefore, we agree with the district court’s reasoning in its

opinion, and conclude that it properly allowed McCarthy to renew her judgment

by motion and notice to Johnson.

      AFFIRMED.

                                                 ENTERED FOR THE COURT



                                                 Stephen H. Anderson
                                                 Circuit Judge



                                           -5-